Citation Nr: 1207297	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO. 05-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for peri-anal abscess.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971 and from September 1974 to August 1978.

This matter was last before the Board of Veterans' Appeals (Board) in August 2010, on appeal of a May 2004 rating decision of the Winston-Salem, North Carolina Regional Office (RO). The RO denied the claims and the Board remanded for additional development.

A review of the Virtual VA (VVA) paperless claims processing system reveals the report of a June 2008 VA examination, but no other additional documents pertinent to the present appeal and not reflected in the paper claims folders. The 2008 examination report has been considered by the Board with the other evidence of record in the below decision. However, the Board observes that examination report was not referenced in June 2010 or December 2011 supplemental statements of the case (SSOCs) and pertinent evidence generally must be reviewed by the agency of original jurisdiction (AOJ) prior to appellate review unless a claimant submits a waiver. 38 C.F.R. § 20.1304(c) (2011). Here, the Veteran has submitted a waiver - in January 2012, he submitted a statement waiving his right to have his case remanded for the consideration of any newly added evidence and requesting that the Board consider any such evidence in order to proceed with the adjudication of his claim. As the Veteran has submitted a waiver and because the Board herein grants the appeal to the extent argued by the Veteran, no remand is necessary. Id. and see AB v. Brown, 6 Vet.App.  35 (1993). 

In January 2009 and August 2010, the Board referred a June 2005 request from the Veteran for a Decision Review Officer to review a November 2004 rating decision denying entitlement to service connection for a cyst on the left buttock. However, the claims file does not reflect any review of that issue. As such, it is again REFERRED to the Agency of Original Jurisdiction (AOJ) for appropriate action. 


FINDINGS OF FACT

1. The Veteran is competent to report his symptoms.

2. Private and VA treatment notes within the claims file are competent, credible evidence that the Veteran experiences fluctuating symptoms of peri-anal abscess.

3. The Veteran's peri-anal abscess, when active, manifests with discomfort as well as leaking that necessitates wearing a pad. 


CONCLUSION OF LAW

1. The criteria for a 30 percent disability evaluation for peri-anal abscess are approximated. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.20, 4.56, 4.88(b) Diagnostic Codes 7332, 7335 (2011). 

2. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for peri-anal abscess, pursuant to 38 C.F.R. § 3.321(b) (1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App. ").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App.321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App.49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims. 

The Veteran was notified in a March 2004 letter as to the information and evidence needed to substantiate his claim for an increased disability evaluation. The letter also informed him of his and VA's respective duties for gathering evidence. He was re-advised of this information in a June 2005 letter. In February 2010, he was advised of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet.App. 473 (2006). The February 2010 letter also advised him of the evidence necessary to establish a claim of entitlement to an increased evaluation under the specific diagnostic codes assigned to his disabilities, pursuant to Vazquez-Flores v. Peake, 22 Vet.App.  37 (2008). However, the U.S. Court of Appeals for Veterans Claims (Court) subsequently held that VCAA notice in a claim for increased rating need not be "veteran specific" and need not include reference to impact on daily life or rating criteria. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009). 

The 2005 and 2010 letters were provided to the Veteran after the initial adjudication of his claim and thus represent a "timing error." See Pelegrini v. Principi, 18 Vet.App.112 (2004). However, the claim was re-adjudicated in subsequent supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet.App.370, 376 (2006). He has received legally sufficient notice. 

As noted above, this claim was remanded in 2009 and 2010. In 2009, the Board remanded the claim for the collection of additional VA treatment records and the provision of notice to the Veteran in compliance with Vazquez-Flores v. Peake. In 2010, the Board directed that the RO/AMC gather any newly generated VA records and afford the Veteran another opportunity to submit an authorization for the release of any private treatment records. The Board also directed the RO/AMC to afford the Veteran a VA examination. The record shows that additional notice was sent to the Veteran, additional VA and private treatment notes were added to the claims file, and an examination was conducted in October 2010. The RO/AMC substantially completed the remand directives. See Dyment v. West, 13 Vet.App.141, 146-47 (1999). The case has been returned to the Board for appellate review. 

VA afforded the Veteran the October 2010 examination as well as examinations in September 2003, April 2004, and July 2008. VA has a duty to ensure the resulting medical opinions are adequate. Barr v. Nicholson, 21 Vet.App.303, 312 (2007). Although the 2003, 2004, and 2008 examination reports do not explicitly indicate review of the claims file, the examiners did summarize the history of the disability. All of the reports show interview with, and examination of, the Veteran. Not all of the examinations were conducted during an active period of the Veteran's disability, but each examiner noted the symptom history and recurrence and active phases of the disability are reflected in treatment notes. Ardison v. Brown, 6 Vet.App. 405, 407-08 (1994). The examinations are adequate. Although the Veteran has contended that his disability symptoms have fluctuated during the appellate period, he has not contended that his overall disability has worsened since the 2010 examination. See Palczewski v. Nicholson, 21 Vet.App.174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App.400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655. 

VA's applicable duties have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claim. Regardless, as the Board herein grants the 30 percent disability rating sought by the Veteran (see December 2008 brief), he is not shown to be prejudiced by any error in the sequence of events or content of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet.App.122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Increased Rating

The Veteran is claiming entitlement to an increased disability evaluation for peri-anal abscess. For the reasons and bases discussed below, the Board affords him the benefit of the doubt and grants his claim for a 30 percent disability rating. 

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet.App.589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet.App.49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As the Veteran has already been granted entitlement to compensation for peri-anal abscess, an increase in the disability rating is at issue and it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet.App.55, 58 (1994). However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet.App.505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App.49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App.518 (1996).

The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App.303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App.303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App.456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App.498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record reflects that the Veteran was granted service connection for the disorder in a March 1994 rating decision. A non-compensable rating was assigned, effective June 1993. The RO issued a November 2001 rating decision granting a 10 percent disability rating. The Veteran contends that his disability is more severe than as reflected by a 10 percent disability rating.

The Veteran's peri-anal abscess symptoms are rated as an anal fistula under Diagnostic Code 7335. 38 C.F.R. § 4.114. That code specifies that symptoms should be rated as for impairment of sphincter control, which is described by code 7332. Under that code, healed or slight impairment of sphincter control, without leakage, is rated non-compensably (0 percent) disabling. Constant slight or occasional moderate leakage is rated 10 percent disabling. Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling. Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling. Complete loss of sphincter control is rated 100 percent disabling. 38 C.F.R. § 4.114 . 
 
The Veteran wrote to VA in July 2003 and stated that his disability had worsened. He was seen for VA treatment that same month and reported experiencing four (4) to five (5) days of right peri-anal swelling with pain. The treatment note reflects that he informed the physician that it had been one (1) year since he last experienced an anal abscess. He was diagnosed with another abscess and scheduled for surgery. He was afforded a VA examination in September 2003 and the examiner noted that he was scheduled for surgery. The examiner diagnosed status post peri-anal abscess with recurrence and noted evidence of frequent recurrence. In October 2003 a fistula was removed from his left buttock and the abscess (noted as affecting the bilateral buttocks) was incised and drained. Subsequent treatment notes reflect that the post-surgical wounds healed without infection, but resulted in a right buttock scar. 

In November 2003, the Veteran wrote to VA stating that he had to wear a pad after his October surgery and reporting difficulty with bowel movements. In January 2004, he was seen again for treatment of an induration on the right peri-anal area. He was diagnosed with another peri-anal abscess/fistula with leaking pus. The abscess was incised and drained. Approximately one week later, the wound was described as showing minimal drainage and no signs of infection. A March 2004 note shows that he reported again for treatment of a painful right peri-anal abscess. He was afforded another VA examination in early April 2004. The examination report reflects that the Veteran denied any current symptoms. Upon examination, the examiner observed residual scarring from the prior abscess draining procedures.

Later in April 2004, the Veteran reported for treatment of another peri-rectal abscess. VA treatment notes show that abscess drained spontaneously. He wrote to VA in October 2005 and reported that his disability resulted in pain and required surgical correction. He was seen in June 2006 for chronic fistula resulting in tenderness that made it painful to sit. In October 2006, he was diagnosed with another anal abscess. An anal fistula was observed and diagnosed in January 2007, but noted not to be causing the Veteran any pain. In August 2007, he was treated for peri-anal pain and pustules. At an April 2008 appointment, he reported recurrent peri-anal abscesses and was given a prescription medication and advised to treat the area after each bowel movement. 

The Veteran was afforded another VA examination in June 2008. The examiner noted that the peri-anal abscesses recurred and some drain spontaneously, but others required surgical drainage. The Veteran reported experiencing leakage that required use of up to 6 pads a day when the abscess was present. The examination report also states that the Veteran "describe[d] a leakage of stool" and indicated that pain from the abscess sometimes prevented him from being able to sit and ambulate. The examiner observed a 5.5 by 0.2 centimeter post-surgical scar with hypopigmentation of less than six (6) square inches and without tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, or abnormal texture. The examiner also noted multiple punctuate scars from prior drainage procedures. The examiner diagnosed subjectively recurrent painful and draining peri-anal abscesses and a scar from previous surgery.

In July 2008, the Veteran's mother called VA to report that he needed to be seen for an anal abscess that was draining and pungent. He was treated a few days later. An October 2008 treatment note reflects that the Veteran was experiencing pain due to another outbreak of "boils" on his anus. A May 2009 treatment note observes carbuncle and furuncle of the buttocks. In August 2009, the Veteran requested that VA provide him with the pads he needed to deal with drainage; he reported that an anal boil had worsened.

In June 2010, the Veteran reported a painful peri-anal cyst to his private physician. The Veteran saw a private surgeon in July 2010 who opined that his disability was dermatologic rather than caused by a fistula. Upon examination, the surgeon noted multiple "pits" all around the peri-anal skin and no abscesses. He also observed two (2) furuncles and noted no drainage but minimal tenderness. The Veteran saw a dermatologist in August 2010 who observed indurations with purulent drainage in the anal area. The dermatologist stated that he was "suspicious for hidradenitis suppurativa."

The Veteran was afforded another VA examination in October 2010. He informed the examiner that he was receiving private medical treatment that had improved his condition. The examiner noted six (6) fistula openings around the anus, but none were palpable or expressed any discharge. The examiner diagnosed ano-rectal abscesses that were currently asymptomatic. The Veteran reported itching and burning as current symptoms, but the examiner stated his disability was in remission as there was no drainage. After the examination, the examiner reviewed the claims file and noted no change in his opinion.

In February 2011, the Veteran called VA to report that his "butt cysts" kept coming back. A May 2011 VA treatment note reflects that the Veteran was seen for an "on and off" history of anal and rectal abscesses. He reported current discomfort and was provided an ointment. The Veteran wrote to VA in January 2012 and reported that his disability was recurrent. He described abscesses that swell until painful, burst spontaneously or require surgical drainage, heal down to a pinhead, and then recur. He reported needing to wear pads when the abscesses started to swell and leak.

As a layperson, the Veteran is competent to report symptoms as these do not require medical knowledge. Routen v. Brown, 10 Vet.App.183 (1997); see Barr v. Nicholson, 21 Vet.App.303, 308-09 (2007) (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77 (a dislocated shoulder); Charles v. Principi, 16 Vet.App.370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App.398, 405 (1995) (flatfeet). Although the Veteran is competent to report the manifestations of his disability, the 2008 examination report reflects that he reported a symptom not evidenced elsewhere in the record - stool (rather than abscess/fistula fluid) leakage. However, the 2008 examiner did not diagnose any type of incontinence and the evidence does not show any prior or subsequent diagnoses of stool incontinence or any complaints thereof by the Veteran. The Court has held that medical history provided by a veteran and recorded without additional enhancement or analysis is not competent medical evidence. LeShore v. Brown, 8 Vet.App.  406, 409 (1995). Further, a claimant's personal interest may affect the credibility of the evidence. See Cartwright v. Derwinski, 2 Vet.App.  24, 25 (1991). The Board finds the Veteran's statement to the 2008 VA examiner as to stool leakage not credible as it is not supported by the medical evidence of record and is inconsistent with the other evidence of record and with the Veteran's other statements. Caluza, 7 Vet.App. at 511-512.

Although the competent medical evidence of record does not reflect that the Veteran experiences any stool incontinence, it does show that he has experienced recurrent anal abscesses/fistulas that are manifested by painful swelling and drainage that necessitates the use of a pad. Although VA examiners in 2004, 2008, and 2010 observed that the disability was not symptomatic upon examination, VA and private treatment notes clearly reflect that the peri-anal abscesses manifested with pain, swelling, and fluid leakage requiring medical treatment. His statements to treatment providers reflect that he also experienced other incidents of abscess swelling and leakage for which he did not seek treatment. 

As noted above, the Veteran's disability is rated by analogy to Diagnostic Code 7332, 38 C.F.R. § 4.114. He is currently in receipt of a 10 percent disability rating, which is appropriate when there is constant slight or occasional moderate leakage. Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling and extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling. Complete loss of sphincter control is rated 100 percent disabling. Id. The evidence does not reflect that he experiences complete loss of sphincter control or any involuntary bowel movements. However, the Veteran's contentions of occasional pain and occasional involuntary leaking from abscesses/fistulas - that can require the daily use of multiple pads - are supported by the competent medical evidence of record. 

No physician has opined that the Veteran experiences involuntary bowel movements due to his anal abscesses. However, the Veteran is rated under the Diagnostic Code as indicated, and his symptoms of leaking, additional discomfort having a marked impact of painful sitting and walking are tantamount to symptoms warranting an evaluation at the next higher level under the assigned diagnostic code. 38 C.F.R. §§ 4.2, 4.41. A 30 percent disability rating is warranted. A

s there is evidence supporting the increased rating, but the Veteran informed the 2010 examiner that his condition improved with treatment, the Board also considered whether or not staged ratings were appropriate. However, VA treatment notes reflect that the Veteran continued to experience symptoms in 2011 and he wrote to VA in January 2012 reporting symptoms consistent with the rating herein assigned. The Board finds the 30 percent rating appropriate for the duration of the appellate period.

The Board also has analyzed whether evaluation of the Veteran's disability under any other diagnostic code would avail him of a higher rating. Although a private surgeon and dermatologist noted in July 2010 that the Veteran's disability may be more appropriately diagnosed as a skin disorder, the October 2010 VA examiner noted "clear evidence" of anal fistulas and confirmed that diagnosis. The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case." Butts v Brown, 5 Vet.App.  532, 538 (1993). Regardless, a review of the relevant diagnostic codes pertinent to rating skin disabilities shows that he would not be entitled to a rating in excess of 30 percent unless the disability affected 40 percent or more of his body. See 38 C.F.R. § 4.118. As his disability is limited to the peri-anal area, application of these codes would not entitle him to a higher evaluation.

The Board also considered whether or not the Veteran could be awarded a separate rating for the post-surgical scar on his buttock. However, the rating schedule does not provide disability evaluations for linear, superficial, stable, non-painful, post-surgical scars not on the head, face, or neck, and of less than six (6) square inches in area. See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the Veteran's symptoms approximate the 30 percent disability rating, the Board has applied this doctrine in his favor. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet.App.at 53-56. 

The Board has also considered whether this issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet.App.242 (2008). However, the record does not reflect that the manifestations of the disability are in excess of those contemplated by the assigned rating. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet.App.111, 115 (2008). On this basis, the Board has concluded that referral for extra-schedular consideration is not in order.


ORDER

Entitlement to a 30 percent evaluation for peri-anal abscess is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


